Citation Nr: 0007068	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-09 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The case returns to the Board following a remand to the RO in 
June 1998. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Prior to the May 1999 VA psychiatric examination, the 
veteran maintained part-time employment for many years, and 
had in fact progressed to full-time employment.  He also had 
a sustained relationship with his girlfriend and people whom 
he considered good friends.  Although he related various 
subjective complaints, the medical evidence showed only 
minimal symptoms associated with PTSD.  

3.  As of the May 1999 VA psychiatric examination, the 
veteran has lost his job and had separated from his long-time 
girlfriend.  During the evaluation, the veteran stuttered and 
displayed facial twitching when discussing events from 
Vietnam.  Despite minimal objective evidence of other 
symptoms, the examiner specifically assessed the disability 
from PTSD as consistent with the criteria for a 30 percent 
rating under the amended criteria.  



CONCLUSION OF LAW

The criteria for a 30 percent disability rating for PTSD have 
been met as of May 21, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 
4).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally awarded service connection for PTSD in 
November 1985.  A 10 percent disability rating was assigned. 
The rating was reduced to 0 percent effective October 1992.  
In a March 1994 rating action, the RO again established a 10 
percent evaluation effective December 1993.  

In August 1994, the RO received additional VA outpatient 
medical records.  A note dated in April 1994 showed that the 
veteran was discharged from the dual diagnosis treatment 
unit.  Subsequent records were negative for psychiatric 
treatment.       

In a November 1994 rating decision, the RO continued the 10 
percent rating for PTSD.  The veteran timely appealed that 
decision.  

VA records showed that the veteran was admitted for inpatient 
PTSD treatment from December 1994 to February 1995.  It was 
noted that he had participated in five substance abuse 
programs and had been followed on an outpatient basis by the 
chemical dependency unit.  In addition to service-related 
trauma, he experienced childhood physical and emotional abuse 
and abandonment.  During the admission, he actively 
participated in therapy.  The diagnosis at discharge was PTSD 
and alcohol and cocaine abuse in remission.  He was 
discharged directly to the domiciliary for relapse 
prevention.  

In his January 1995 notice of disagreement, the veteran 
explained that he his service memories bothered him every 
time he quit using alcohol and drugs.  He suffered from 
depression and anxiety.  In a March 1995 statement, the 
veteran indicated that his recent hospitalization brought 
back many memories and that he was having extreme problems 
dealing with them.  

The RO obtained additional VA outpatient treatment records.  
Notes dated in October and November 1994 reflected the 
veteran's participation in the chemical dependency treatment 
program.  In April 1995, he attended his first outpatient 
PTSD group.  He related that he had relapsed during his 
domiciliary stay but had again stopped drinking.  He 
complained of nightmares.  Notes show PTSD group attendance 
in May 1995 with similar complaints.  The remaining records 
document treatment for physical ailments only.    

In May 1995, the veteran was afforded a VA psychiatric 
examination.  He had a history of many short-term or 
temporary jobs.  He was currently working at a temporary job.  
He admitted that he had lost jobs due to problems with 
authority figures, as well as problems with alcohol.  The 
veteran was twice married and divorced.  He currently lived 
with his girlfriend, whom he planned to marry.  He had an 
extensive history of alcohol use with drinking before, 
during, and after service in Vietnam, though he had been 
sober since December 1994.  He did not describe any drug 
abuse.  Subjective complaints included social avoidance and 
anxiety around people, increased startle reflex, depressed 
mood, occasional intrusive thoughts, poor sleep (four to five 
hours per night) with nightmares about two times a week, 
hypervigilance, decreased appetite with weight loss, frequent 
irritability, problems trusting people, emotional distancing, 
poor self-image, and difficulty with authority figures since 
Vietnam.  He also related a history of suicidal ideation.  He 
commented that he felt that his symptoms had actually 
increased since becoming involved in PTSD programs.  

In the report, the examiner commented that, prior to the 
evaluation, the veteran sat with his girlfriend and daughter 
in the waiting room laughing and talking, and seemed to be 
fairly comfortable with other people around.  He appeared 
happy until he came into the examination room, when he became 
more serious.  Mental status examination was unremarkable 
except for "uptight" and slightly sad mood.  The diagnosis 
was dysthymia, PTSD, and alcohol dependence currently in 
remission.  Psychosocial stressors were moderate due to poor 
work history and finances.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65 for the past and 
current year.  The examiner commented that the veteran was 
fairly pleasant but became more anxious during the 
evaluation.   

The veteran testified at a personal hearing in October 1995.  
He was currently participating in two veteran support groups.  
He had been employed as a housekeeping aide for VA 
intermittently for about four years.  Sometimes he was so 
nervous that he called in sick for two or three days.  The 
veteran had trouble falling and staying asleep.  He slept for 
two or three hours at a time.  He did not do any housework 
around his apartment.  At home, he did craft activities, 
which he got involved in at VA, for several hours at a time.  
The crafts took his mind off things.  He did not watch much 
television.  He felt comfortable around the people in his 
support group, many of whom were also recovering alcoholics.  
Otherwise, he did not like to be around people.  He did not 
participate in social activities.  Most of his employment at 
VA had been part time.  His hours were increased to full time 
about three months before.  The veteran was engaged.  There 
were some members of his support groups whom he considered 
good friends and one friend he sort of went out with.  When 
he was home, the veteran spent time alone and read.  He had 
problems sleeping about three times a week.  Concerning other 
symptoms, the veteran explained that he had a lot of anger 
and got angry over little or nothing, and that he had 
problems with fear and trust.    

During the hearing, the veteran submitted an undated 
statement from the associate director of the After Nam Group, 
indicating that the veteran had attended meetings for one 
month.  He also submitted a statement dated in October 1995 
from his VA therapist, indicating that he had been attending 
the outpatient PTSD group meetings on a weekly basis.  

In March 1998, the veteran submitted a list of his 
medications that included trazodone, which he related was for 
control of PTSD symptoms.   

In July 1998, the veteran submitted records of additional VA 
hospitalizations.  In April 1996, he was briefly admitted for 
rehabilitation for alcohol and cocaine use.  In September 
1996, the veteran was admitted for two days for suicidal 
ideation and detoxification from cocaine use.  In November 
1996, he was hospitalized for several days for chemical 
dependency rehabilitation.  He was seen by a psychiatrist for 
complaints of flashbacks.   

Pursuant to the Board's remand, the RO obtained records from 
the VA medical center in Dayton, Ohio, which recorded no 
treatment for the veteran at that facility since 1986.  

In addition, the RO secured medical records from the VA 
medical center in Cincinnati, Ohio.  Records dated from June 
1995 reflected his continued participation in outpatient PTSD 
group as well as family therapy with his girlfriend and her 
daughter.  However, after March 1996, the veteran primarily 
participated in an outpatient substance abuse rehabilitation 
program and a relapse prevention program.  In October 1996, 
he presented with stomach problems after taking medication, 
stating that he tried to kill himself.  He was admitted on an 
emergency basis.  Examination at admission showed slow and 
hesitant speech, depressed mood, and constricted affect.  He 
related that he did not want to live any more because of his 
drug usage.  

Additional records documented a VA hospitalization for about 
one week in March 1998 for inpatient chemical dependency 
rehabilitation following suicidal ideation without attempt.  
He also complained of depression and flashbacks.  During the 
admission, the veteran tended to stay to himself and never 
appeared happy.  He was discharged to an intensive outpatient 
rehabilitation program.  

The veteran was hospitalized at a VA facility for two days in 
June 1998.  He presented to the emergency room complaining of 
severe headache.  He was very agitated, depressed, and 
tearful, complaining of stress from his work and his 
fiancée's work.  He was unable to sleep and was having 
nightmares and headaches.  The veteran was admitted for 
crisis intervention and treated with medications.  At 
admission, he was somewhat paranoid and agitated.  There was 
no suicidal ideation.  Notes indicated that the veteran was 
already on medications for PTSD symptoms.  

The veteran had another VA hospitalization for several days 
from September 1998 to October 1998.  He had relapsed to 
cocaine use in early September.  He had been discharged from 
the hospital earlier in September when failed to return from 
a pass and used cocaine.  It was noted that he often felt 
remorseful and committed to sobriety for a few days after 
using substances, but rarely retained the commitment for more 
than a few days.  The veteran was discharged to outpatient 
care soon after admission due to his reluctance to 
participate in residential rehabilitation.    

The veteran was hospitalized in a VA facility for several 
days in April 1999.  He was admitted for depression, poor 
sleep, thoughts about Vietnam, and use of alcohol and 
cocaine.  He had stayed clean for six months following a 
program in March 1998.  He indicated that he had worked at 
the VA medical center in Cincinnati for more than eight 
years, but that he lost the job two weeks before.  Mental 
status examination at admission revealed depressed affect, 
minimal insight, and poor judgment.  The veteran underwent 
drug and alcohol detoxification and was accepted into the 
substance abuse treatment program.  

The veteran underwent a VA psychiatric examination in May 
1999.  He last worked in March 1999 at a job that had lasted 
approximately nine years.  He had fallen asleep in a closet 
and was late returning from lunch as a result of a stressful 
event at home.  He was contesting the termination.  He and 
his fiancée were separated.  He admitted to being abused as a 
child, but denied any nightmares or anxiety relates to those 
experiences.  Although the veteran reported that he last used 
cocaine in November 1998, the examiner commented that medical 
records showed a VA admission for alcohol and cocaine use in 
April 1999.  The veteran related that he had been fired on a 
couple occasions due to his temper.  He denied ever being 
fired due to complications arising from substance abuse.  His 
activities included playing cards, reading, playing 
basketball, and watching television and war movies.  The 
veteran's subjective complaints were largely unchanged from 
the prior examination.  However, at this time, he denied 
hypervigilance and indicated that his appetite was good and 
his weight was stable.  In addition, he denied suicidal or 
homicidal ideation, hallucinations, obsessive thoughts or 
acts, mania, agoraphobia, or panic. 
  
The examiner indicated that the veteran was calm, well kempt, 
and fully oriented.  He demonstrated some stutter that 
worsened slightly when describing events from service, as 
well as some facial twitching.  Otherwise, examination 
revealed blunted affect.  Speech was normal, thoughts were 
goal directed, motor movements were unremarkable, and 
judgment was intact.  Simple addition and subtraction was 
accomplished, though he could not complete two-step 
calculations correctly.  The examiner indicated that the 
veteran's insight was good concerning treatment for PTSD.  
However, his insight concerning his substance abuse appeared 
rather limited.  In addition, although the veteran endorsed a 
hyperstartle response, he made no type of abnormal reaction 
when the examiner accidentally hit a tray on the examination 
table and made an unexpected, rather loud noise.  

The diagnosis was alcohol and cocaine dependence in early 
remission and PTSD.  There were moderate psychosocial 
stressors based on very limited income, limited social 
support, and separation from fiancée.  The examiner assigned 
a GAF score of 60 to 65 for the current year and 70 to 75 in 
the last year.  The examiner commented that the veteran's 
disability seemed to fit within the parameters of occasional 
decrease in work efficiency and intermittent period of 
inability to perform occupational tasks, though generally 
functioning satisfactorily.  He added that it was rather 
difficult to completely separate the PTSD symptoms from his 
substance abuse.  Specifically, the veteran had been 
abstinent from substances for only one month, which the 
examiner felt would likely still have some impact on his 
mood, concentration, and sleep.  However, the veteran did 
appear to display mild symptomatology separate from the issue 
of substance abuse.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 10 percent 
disabling.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, only the previous version of 
the rating criteria may be applied prior to November 7, 1996.  
As of November 7, 1996, the Board must apply the version of 
the rating schedule that is more favorable to the veteran.  

The Board notes that, in its October 1999 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the previous version of the regulations, a 10 percent 
rating is awarded when the disability symptoms are less than 
the criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93 
(O.G.C. Prec. 9-93).  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

Under the amended regulations, a 10 percent evaluation is in 
order when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1997).

Upon a review of the evidence, the Board initially observes 
that the veteran's primary difficulties appear to stem from 
chronic alcohol and drug use, as shown by repeated 
hospitalizations for detoxification and nearly continuous 
participation in outpatient rehabilitation programs.  
Although service connection may be had for disability due to 
abuse of alcohol or drugs, it is emphasized that compensation 
is not payable for such disability.  Barela v. West, 11 Vet. 
App. 280, 282-83 (1998).  See 38 U.S.C.A. §§ 1110, 1131 
(stating that "no compensation shall be paid if the 
disability is a result of the veteran's . . . abuse of 
alcohol or drugs").  Therefore, to the extent the veteran 
may be disabled by alcohol and drug use, his disability 
rating and compensation may not include such disability.   

As to the evaluation of the veteran's PTSD, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating greater than 10 percent for PTSD prior 
to November 7, 1996.  The evidence of record reflects that he 
was in a sustained relationship with his girlfriend.  He had 
some people he considered to be good friends and even went 
out with one of them.  The veteran had been able to maintain 
part-time employment and had actually begun full-time 
employment, though he testified to missing time from work due 
to "nervousness."  Although he related a variety of 
subjective complaints during the May 1995 VA examination, the 
evaluation itself revealed only minimal symptoms, resulting 
in a favorable GAF score.  Again, the majority of the 
difficulties reflected in the record stem from substance 
abuse.  For example, the apparent suicide attempt in October 
1996 was specifically linked by the veteran to drug usage.  
Considering this evidence, the Board cannot conclude that the 
overall disability picture for this time period more nearly 
reflects the criteria set forth for a 30 percent evaluation.  
38 C.F.R. § 4.7.  

As to the evaluation of PTSD as of November 7, 1996, the 
Board finds that the evidence supports an increase to a 30 
percent disability rating under the amended version of the 
rating criteria as of the date of the May 1999 VA psychiatric 
examination.  At that time, the veteran had separated from 
his long-time girlfriend and had lost his job.  During the 
evaluation, the veteran stuttered and displayed facial 
twitching when discussing events from Vietnam.  Despite 
minimal objective evidence of other symptoms, as reflected in 
the favorable GAF scores assigned, the examiner specifically 
assessed the disability resulting from PTSD as consistent 
with the criteria for a 30 percent rating under the amended 
criteria.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that the evidence supports entitlement to a 
30 percent disability rating for PTSD as of the date of the 
May 1999 VA examination.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 

The Board finds that no additional increase is warranted by 
the evidence of record under either version of the criteria.  
That is, the evidence does not show thought disorder, 
impaired comprehension, or other symptoms set forth in the 
criteria for a 50 percent rating.  In addition, other than 
the separation from his girlfriend, the evidence does not 
suggest additional impairment of social adaptability.  
Although he had lost his job, there was no indication that he 
was unemployable; rather he was unemployed.  Thus, the 
evidence does not reflect an overall disability that is more 
properly evaluated as 50 percent disabling.  38 C.F.R. § 4.7.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating is granted effective May 21, 1999. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

